Citation Nr: 0531970	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  03-05 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James L. March, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to January 
1971.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
DC.

A hearing was held at the Board in June 2003, and the Board 
remanded the case for additional development in January 2004.  


FINDINGS OF FACT

The veteran's bilateral knee disability is not attributable 
in any way to service.


CONCLUSION OF LAW

The criteria for the grant of service connection for a 
bilateral knee disorder have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are May and August 2001 and January 2004 letters 
that notified the veteran of any information and evidence 
needed to substantiate and complete the claims for service 
connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters provided the substantive standard to validate that 
type of claim.  Additionally, VA indicated which portion of 
that information should be provided by the claimant, and 
which portion VA will try to obtain on the claimant's behalf.  
In addition, the letters instructed the claimant to identify 
any additional evidence or information pertinent to the 
claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.  In this case, an application was 
received in June 2000.  Thereafter, the RO provided notice in 
May and August 2001 and January 2004.  Additionally, the 
veteran was generally advised to submit any additional 
evidence that pertained to the claim.  Id. at 121.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service personnel records; private 
treatment records; and a VA medical examination.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

The only evidence of knee complaints in service is a sick 
call treatment report dated in December 1970.  It simply 
stated that the veteran complained of knee pain.  Treatment 
records dated from September 1972 to November 1979 were 
received from the Greater South East Community Hospital.  The 
records indicated that the veteran had had a knee operation 
in November 1979.  

Treatment records dated from April 1998 to February 2000 from 
Kaiser Permanente reveal degenerative arthritis of both 
knees.  

A VA examination was conducted in August 2004.  The examiner 
reviewed the entire file and, after examining the veteran, 
diagnosed bilateral degenerative arthritis, right greater 
than left.  The examiner noted that the records showed that 
the November 1979 surgery was due to a job-related injury.  
He indicated that it would be speculation for him to say that 
the present bilateral knee disability was related to service.  

Although it is clear from the record that the veteran has 
current bilateral knee disability and there is evidence of a 
knee complaint in service, there is simply no medical 
evidence relating the current disability to service.  Indeed, 
the record indicates that the veteran's knee problems which 
resulted in surgery in 1979 were caused by an on-the-job 
injury.  Further, the first post-service evidence of knee 
complaints were several years after service.  

The Board has considered the veteran's lay contentions that 
his  current bilateral knee disorder is related to service.  
As a layperson, however, the veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of a medical diagnosis, causation or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In any event, 
the record contains absolutely no probative evidence 
supporting his theory of entitlement. 

In sum, in the absence of any competent, medical evidence 
relating the veteran's current knee disability to service, 
the preponderance of the evidence is against the claim.  


ORDER

Service connection for a bilateral knee disability is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


